          Case 1:19-cv-01145-LJO-JLT Document 9 Filed 10/07/19 Page 1 of 16


1 TOMIO B. NARITA (SBN 156576)
     tnarita@snllp.com
2 R. TRAVIS CAMPBELL (SBN 271580)
     tcampbell@snllp.com
3 LEANNE C. YU (SBN 290698)
     lyu@snllp.com
4 SIMMONDS & NARITA LLP
     44 Montgomery Street, Suite 3010
5 San Francisco, CA 94104-4816
     Telephone: (415) 283-1000
6 Facsimile: (415) 352-2625
7 Attorneys for Defendant
     Portfolio Recovery Associates, LLC
8
9
                                 UNITED STATES DISTRICT COURT
10
                            EASTERN DISTRICT OF CALIFORNIA
11
12
13    BRIAN DAVIS,                               ) CASE NO. 1:19-cv-01145-LJO-JLT
                                                 )
14                                               ) DEFENDANT’S ANSWER TO
                    Plaintiff,                   ) COMPLAINT
15                                               )
                                                 )
16                  vs.                          )
                                                 )
17                                               )
      PORTFOLIO RECOVERY                         )
18    ASSOCIATES, LLC,                           )
                                                 )
19                  Defendant.                   )
                                                 )
20
21
22
23
24
25
26
27
28


     DAVIS v. PORTFOLIO RECOVERY ASSOCIATES, LLC (CASE NO. 1:19-cv-01145-LJO-JLT)
     DEFENDANT’S ANSWER TO COMPLAINT
          Case 1:19-cv-01145-LJO-JLT Document 9 Filed 10/07/19 Page 2 of 16


 1         Defendant PORTFOLIO RECOVERY ASSOCIATES, LLC (“Defendant”)
 2 hereby submits the following Answer to the Complaint filed in this action by plaintiff
 3 BRIAN DAVIS (“Plaintiff”):
 4         1.     In answering Paragraph 1 of the Complaint, Defendant lacks knowledge
 5 or information sufficient to form a belief as to whether Plaintiff is a resident of
 6 Bakersfield in the State of California. Defendant admits Plaintiff purports to bring
 7 this action under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §
 8 1692 et seq. Defendant denies any wrongdoing and denies that Plaintiff is entitled to
 9 any of the relief requested by the Complaint. Except as herein admitted, the
10 remaining allegations of Paragraph 1 are denied.
11         2.     In answering Paragraph 2 of the Complaint, Defendant admits that it is
12 Delaware limited liability company with a headquarter in Norfolk, Virginia.
13 Defendant states that the phrase “authorized to conduct business in this state” is
14 ambiguous and, on that basis, denies the allegation. Except as herein admitted, the
15 remaining allegations of Paragraph 2 are denied.
16         3.     In answering Paragraph 3 of the Complaint, Defendant admits that, at
17 times, it has purchased delinquent financial obligations owed by individuals and has
18 sought to collect those obligations. Defendant lacks knowledge or information
19 sufficient to form a belief as to whether those financial obligations were incurred
20 primarily for personal, family or household purposes, and on that basis, denies that it
21 is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6). Except as
22 herein admitted, the remaining allegations of Paragraph 3 are denied.
23         4.     In answering Paragraph 4 of the Complaint, Defendant lacks knowledge
24 or information sufficient to form a belief as to whether venue is proper in this
25 judicial district and, on that basis, the allegations of Paragraph 4 are denied.
26         5.     In answering Paragraph 5 of the Complaint, Defendant admits that
27 Plaintiff defaulted on a Capital One Bank (USA), N.A. account with an account
28 number ending in 3786 (“Account”). Defendant lacks knowledge or information


     DAVIS v. PORTFOLIO RECOVERY ASSOCIATES, LLC (CASE NO. 1:19-cv-01145-LJO-JLT)
     DEFENDANT’S ANSWER TO COMPLAINT                                                       1
          Case 1:19-cv-01145-LJO-JLT Document 9 Filed 10/07/19 Page 3 of 16


 1 sufficient to form a belief as to the remaining allegations of this paragraphs and, on
 2 that basis, denies them. Except as herein admitted, the remaining allegations of
 3 Paragraph 5 are denied.
 4         6.     In answering Paragraph 6 of the Complaint, Defendant lacks knowledge
 5 or information sufficient to form a belief as to the truth of the allegations in this
 6 paragraph and, on that basis, denies them.
 7         7.     In answering Paragraph 7 of the Complaint, Defendant admits that it
 8 acquired the Account from Capital One Bank (USA), N.A. Except as herein
 9 admitted, the remaining allegations of Paragraph 7 are denied.
10         8.     In answering Paragraph 8 of the Complaint, Defendant admits that it
11 sent Plaintiff a letter dated August 16, 2018 (“August 16, 2018 Letter”), the contents
12 of which are self-explanatory. Except as herein admitted, the remaining allegations
13 of Paragraph 8 are denied.
14         9.     In answering Paragraph 9 of the Complaint, Defendant avers that the
15 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
16 admitted, the remaining allegations of Paragraph 9 are denied.
17         10.    Denied.
18         11.    In answering Paragraph 11 of the Complaint, Defendant avers that the
19 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
20 admitted, the remaining allegations of Paragraph 11 are denied.
21         12.    In answering Paragraph 12 of the Complaint, Defendant avers that the
22 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
23 admitted, the remaining allegations of Paragraph 12 are denied.
24         13.    In answering Paragraph 13 of the Complaint, Defendant avers that the
25 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
26 admitted, the remaining allegations of Paragraph 13 are denied.
27         14.    In answering Paragraph 14 of the Complaint, Defendant admits, on
28 information and belief, that the image depicted in this paragraph appears to be an


     DAVIS v. PORTFOLIO RECOVERY ASSOCIATES, LLC (CASE NO. 1:19-cv-01145-LJO-JLT)
     DEFENDANT’S ANSWER TO COMPLAINT                                                        2
          Case 1:19-cv-01145-LJO-JLT Document 9 Filed 10/07/19 Page 4 of 16


 1 image of part of the front side of the August 16, 2018 Letter. Except as herein
 2 admitted, the remaining allegations of Paragraph 14 are denied.
 3         15.    In answering Paragraph 15 of the Complaint, Defendant avers that the
 4 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
 5 admitted, the remaining allegations of Paragraph 15 are denied.
 6         16.    In answering Paragraph 16 of the Complaint, Defendant avers that the
 7 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
 8 admitted, the remaining allegations of Paragraph 16 are denied.
 9         17.    In answering Paragraph 17 of the Complaint, Defendant avers that the
10 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
11 admitted, the remaining allegations of Paragraph 17 are denied.
12         18.    In answering Paragraph 18 of the Complaint, Defendant avers that the
13 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
14 admitted, the remaining allegations of Paragraph 18 are denied.
15         19.    In answering Paragraph 19 of the Complaint, Defendant avers that the
16 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
17 admitted, the remaining allegations of Paragraph 19 are denied.
18         20.    In answering Paragraph 20 of the Complaint, Defendant avers that the
19 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
20 admitted, the remaining allegations of Paragraph 20 are denied.
21         21.    In answering Paragraph 21 of the Complaint, Defendant avers that the
22 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
23 admitted, the remaining allegations of Paragraph 21 are denied.
24         22.    In answering Paragraph 22 of the Complaint, Defendant avers that the
25 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
26 admitted, the remaining allegations of Paragraph 22 are denied.
27 //
28 //


     DAVIS v. PORTFOLIO RECOVERY ASSOCIATES, LLC (CASE NO. 1:19-cv-01145-LJO-JLT)
     DEFENDANT’S ANSWER TO COMPLAINT                                                     3
          Case 1:19-cv-01145-LJO-JLT Document 9 Filed 10/07/19 Page 5 of 16


 1         23.    In answering Paragraph 23 of the Complaint, Defendant avers that the
 2 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
 3 admitted, the remaining allegations of Paragraph 23 are denied.
 4         24.    In answering Paragraph 24 of the Complaint, Defendant avers that the
 5 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
 6 admitted, the remaining allegations of Paragraph 24 are denied.
 7         25.    In answering Paragraph 25 of the Complaint, Defendant avers that the
 8 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
 9 admitted, the remaining allegations of Paragraph 25 are denied.
10         26.    In answering Paragraph 26 of the Complaint, Defendant admits, on
11 information and belief, that the image depicted in this paragraph appears to be an
12 image of part of the front side of the August 16, 2018 Letter. Except as herein
13 admitted, the remaining allegations of Paragraph 26 are denied.
14         27.    In answering Paragraph 27 of the Complaint, Defendant admits that, on
15 or about September 8, 2018, it furnished information to Equifax that the unpaid
16 Account balance was $984. Except as herein admitted, the remaining allegations of
17 Paragraph 27 are denied.
18         28.    In answering Paragraph 28 of the Complaint, Defendant states that the
19 allegations in this paragraph are legal conclusions. The applicable statute of
20 limitations is a fact-specific inquiry that depends on the claim or claims being
21 asserted. As a result, Defendant lacks knowledge or information sufficient to form a
22 believe as to the truth of the allegations in this paragraph and, on that basis, denies
23 them. Except as herein admitted, the remaining allegations of Paragraph 28 are
24 denied.
25         29.    Denied.
26         30.    Denied.
27         31.    Denied.
28 //


     DAVIS v. PORTFOLIO RECOVERY ASSOCIATES, LLC (CASE NO. 1:19-cv-01145-LJO-JLT)
     DEFENDANT’S ANSWER TO COMPLAINT                                                         4
          Case 1:19-cv-01145-LJO-JLT Document 9 Filed 10/07/19 Page 6 of 16


 1         32.    In answering Paragraph 32 of the Complaint, Defendant avers that the
 2 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
 3 admitted, the remaining allegations of Paragraph 32 are denied.
 4         33.    Denied.
 5         34.    Denied.
 6         35.    In answering Paragraph 35 of the Complaint, Defendant lacks
 7 knowledge or information sufficient to form a belief as to the truth of the allegations
 8 in this paragraph and, on that basis, denies them.
 9         36.    In answering Paragraph 36 of the Complaint, Defendant lacks
10 knowledge or information sufficient to form a belief as to the truth of the allegations
11 in this paragraph and, on that basis, denies them.
12         37.    In answering Paragraph 37 of the Complaint, Defendant admits that it
13 furnished to Equifax that Defendant opened the Account on October 21, 2016.
14 Except as herein admitted, the remaining allegations of Paragraph 37 are denied.
15         38.    In answering Paragraph 38 of the Complaint, Defendant lacks
16 knowledge or information sufficient to form a belief as to the truth of the allegations
17 in this paragraph and, on that basis, denies them.
18         39.    In answering Paragraph 39 of the Complaint, Defendant lacks
19 knowledge or information sufficient to form a belief as to the truth of the allegations
20 in this paragraph and, on that basis, denies them.
21         40.    Denied.
22         41.    In answering Paragraph 41 of the Complaint, Defendant admits that it
23 furnished information to Equifax indicating that the “Creditor Classification” for the
24 Account is “BANKING.” Except as herein admitted, the remaining allegations of
25 Paragraph 41 are denied.
26         42.    In answering Paragraph 42 of the Complaint, Defendant admits that it
27 furnished information to Equifax indicating that the “Creditor Classification” for the
28 Account is “BANKING.” Defendant lacks knowledge or information sufficient to


     DAVIS v. PORTFOLIO RECOVERY ASSOCIATES, LLC (CASE NO. 1:19-cv-01145-LJO-JLT)
     DEFENDANT’S ANSWER TO COMPLAINT                                                         5
          Case 1:19-cv-01145-LJO-JLT Document 9 Filed 10/07/19 Page 7 of 16


 1 form a belief as to the truth of the remaining allegations in this paragraph and, on
 2 that basis, denies them. Except as herein admitted, the remaining allegations of
 3 Paragraph 42 are denied.
 4         43.    Denied.
 5         44.    Denied.
 6         45.    In answering Paragraph 45 of the Complaint, Defendant states that the
 7 allegations in this paragraph are nothing more than hypothetical speculation and
 8 legal conclusions. Defendant lacks knowledge or information sufficient to form a
 9 believe as to what, if any, facts inform the basis of Plaintiff’s speculation and, on that
10 basis, denies the allegations in this paragraph.
11         46.    In answering Paragraph 46 of the Complaint, Defendant states that the
12 allegations in this paragraph are nothing more than hypothetical speculation and
13 legal conclusions. Defendant lacks knowledge or information sufficient to form a
14 believe as to what, if any, facts inform the basis of Plaintiff’s speculation and, on that
15 basis, denies the allegations in this paragraph.
16         47.    Denied.
17         48.    Denied.
18         49.    In answering Paragraph 49 of the Complaint, Defendant states that the
19 allegations in this paragraph are nothing more than hypothetical speculation and
20 legal conclusions. Defendant denies that the August 16, 2018 Letter violated any
21 provision of the FDCPA. Except as herein admitted, the remaining allegations of
22 Paragraph 49 are denied.
23         50.    In answering Paragraph 50 of the Complaint, Defendant avers that the
24 contents of the August 16, 2018 Letter are self-explanatory. Except as herein
25 admitted, the remaining allegations of Paragraph 50 are denied.
26         51.    In answering Paragraph51 of the Complaint, Defendant states that the
27 allegations in this paragraph are nothing more than hypothetical speculation and
28 legal conclusions. Defendant denies that the August 16, 2018 Letter violated any


     DAVIS v. PORTFOLIO RECOVERY ASSOCIATES, LLC (CASE NO. 1:19-cv-01145-LJO-JLT)
     DEFENDANT’S ANSWER TO COMPLAINT                                                        6
          Case 1:19-cv-01145-LJO-JLT Document 9 Filed 10/07/19 Page 8 of 16


 1 provision of the FDCPA. Except as herein admitted, the remaining allegations of
 2 Paragraph 51 are denied.
 3         52.    In answering Paragraph 52 of the Complaint, Defendant states that the
 4 allegations in this paragraph are nothing more than hypothetical speculation and
 5 legal conclusions. Defendant denies that the August 16, 2018 Letter violated any
 6 provision of the FDCPA. Except as herein admitted, the remaining allegations of
 7 Paragraph 52 are denied.
 8         53.    In answering Paragraph 53 of the Complaint, Defendant states that the
 9 allegations in this paragraph are nothing more than hypothetical speculation and
10 legal conclusions. Defendant denies that the August 16, 2018 Letter violated any
11 provision of the FDCPA. Except as herein admitted, the remaining allegations of
12 Paragraph 53 are denied.
13         54.    In answering Paragraph 54 of the Complaint, Defendant states that the
14 allegations in this paragraph are nothing more than hypothetical speculation and
15 legal conclusions. Defendant denies that the August 16, 2018 Letter violated any
16 provision of the FDCPA. Except as herein admitted, the remaining allegations of
17 Paragraph 54 are denied.
18         55.    Denied.
19         56.    In answering Paragraph 56 of the Complaint, Defendant lacks
20 knowledge or information sufficient to form a belief as to the truth of the allegations
21 in this paragraph and, on that basis, denies them.
22         57.    In answering Paragraph 57 of the Complaint, Defendant lacks
23 knowledge or information sufficient to form a belief as to the truth of the allegations
24 in this paragraph and, on that basis, denies them.
25         58.    Denied.
26         59.    Denied.
27         60.    Denied.
28         61.    Denied.

     DAVIS v. PORTFOLIO RECOVERY ASSOCIATES, LLC (CASE NO. 1:19-cv-01145-LJO-JLT)
     DEFENDANT’S ANSWER TO COMPLAINT                                                         7
          Case 1:19-cv-01145-LJO-JLT Document 9 Filed 10/07/19 Page 9 of 16


 1         62.    In answering Paragraph 62 of the Complaint, Defendant lacks
 2 knowledge or information sufficient to form a belief as to the truth of the allegations
 3 in this paragraph and, on that basis, denies them.
 4         63.    Denied.
 5         64.    Denied.
 6         65.    Denied.
 7         66.    Defendant incorporates by reference Paragraphs 1 through 65 of this
 8 Answer as if fully stated herein.
 9         67.    Denied.
10         68.    Denied.
11         69.    Denied.
12         70.    Defendant denies the allegations in this paragraphs and denies that
13 Plaintiff is entitled to any relief requested.
14         71.    Defendant incorporates by reference Paragraphs 1 through 70 of this
15 Answer as if fully stated herein.
16         72.    Denied.
17         73.    Denied.
18         74.    Denied.
19         75.    Denied.
20         76.    Defendant denies the allegations in this paragraphs and denies that
21 Plaintiff is entitled to any relief requested.
22         77.    Defendant incorporates by reference Paragraphs 1 through 76 of this
23 Answer as if fully stated herein.
24         78.    Denied.
25         79.    Denied.
26         80.    Defendant denies the allegations in this paragraphs and denies that
27 Plaintiff is entitled to any relief requested.
28         81.    Defendant incorporates by reference Paragraphs 1 through 80 of this

     DAVIS v. PORTFOLIO RECOVERY ASSOCIATES, LLC (CASE NO. 1:19-cv-01145-LJO-JLT)
     DEFENDANT’S ANSWER TO COMPLAINT                                                         8
         Case 1:19-cv-01145-LJO-JLT Document 9 Filed 10/07/19 Page 10 of 16


 1 Answer as if fully stated herein.
 2         82.    Denied.
 3         83.    Denied.
 4         84.    Denied.
 5         85.    Denied.
 6         86.    Defendant denies the allegations in this paragraphs and denies that
 7 Plaintiff is entitled to any relief requested.
 8         87.    Defendant incorporates by reference Paragraphs 1 through 86 of this
 9 Answer as if fully stated herein.
10         88.    Denied.
11         89.    Denied.
12         90.    Denied.
13         91.    Defendant denies the allegations in this paragraphs and denies that
14 Plaintiff is entitled to any relief requested.
15         92.    Denied.
16         93.    Defendant denies that there is any legitimate basis under Rule 23 of the
17 Federal Rules of Civil Procedure to certify a class in this case, and therefore denies
18 the allegations of Paragraph 93 of the Complaint.
19         94.    Defendant denies that there is any legitimate basis under Rule 23 of the
20 Federal Rules of Civil Procedure to certify a class in this case, and therefore denies
21 the allegations of Paragraph 94 of the Complaint.
22         95.    Defendant denies that there is any legitimate basis under Rule 23 of the
23 Federal Rules of Civil Procedure to certify a class in this case, and therefore denies
24 the allegations of Paragraph 95 of the Complaint.
25         96.    Denied.
26         97.    Defendant denies that there is any legitimate basis under Rule 23 of the
27 Federal Rules of Civil Procedure to certify a class in this case, and therefore denies
28 the allegations of Paragraph 97 of the Complaint.


     DAVIS v. PORTFOLIO RECOVERY ASSOCIATES, LLC (CASE NO. 1:19-cv-01145-LJO-JLT)
     DEFENDANT’S ANSWER TO COMPLAINT                                                         9
         Case 1:19-cv-01145-LJO-JLT Document 9 Filed 10/07/19 Page 11 of 16


 1         98.    Defendant denies that there is any legitimate basis under Rule 23 of the
 2 Federal Rules of Civil Procedure to certify a class in this case, and therefore denies
 3 the allegations of Paragraph 98 of the Complaint.
 4         99.    Defendant denies that there is any legitimate basis under Rule 23 of the
 5 Federal Rules of Civil Procedure to certify a class in this case, and therefore denies
 6 the allegations of Paragraph 99 of the Complaint.
 7         100. Defendant denies that there is any legitimate basis under Rule 23 of the
 8 Federal Rules of Civil Procedure to certify a class in this case, and therefore denies
 9 the allegations of Paragraph 100 of the Complaint.
10         101. Defendant denies that there is any legitimate basis under Rule 23 of the
11 Federal Rules of Civil Procedure to certify a class in this case, and therefore denies
12 the allegations of Paragraph 101 of the Complaint.
13         102. Defendant denies that there is any legitimate basis under Rule 23 of the
14 Federal Rules of Civil Procedure to certify a class in this case, and therefore denies
15 the allegations of Paragraph 102 of the Complaint.
16         103. Defendant denies that there is any legitimate basis under Rule 23 of the
17 Federal Rules of Civil Procedure to certify a class in this case, and therefore denies
18 the allegations of Paragraph 103 of the Complaint.
19         104. Defendant denies that there is any legitimate basis under Rule 23 of the
20 Federal Rules of Civil Procedure to certify a class in this case, and therefore denies
21 the allegations of Paragraph 104 of the Complaint.
22         105. Defendant incorporates by reference Paragraphs 1 through 104 of this
23 Answer as if fully stated herein.
24         106. Denied.
25         107. Denied.
26         108. Denied.
27         109. In answering Paragraph 109 of the Complaint, Defendant denies any
28 wrongdoing and denies that Plaintiff is entitled to any of the relief requested by the


     DAVIS v. PORTFOLIO RECOVERY ASSOCIATES, LLC (CASE NO. 1:19-cv-01145-LJO-JLT)
     DEFENDANT’S ANSWER TO COMPLAINT                                                        10
         Case 1:19-cv-01145-LJO-JLT Document 9 Filed 10/07/19 Page 12 of 16


 1 Complaint. Defendant further denies that there is any legitimate basis under Rule 23
 2 of the Federal Rules of Civil Procedure to certify a class in this case, and therefore
 3 denies the allegations of Paragraph 109 of the Complaint.
 4         110. Defendant incorporates by reference Paragraphs 1 through 109 of this
 5 Answer as if fully stated herein.
 6         111. Denied.
 7         112. Denied.
 8         113. Denied.
 9         114. Denied.
10         115. Denied.
11         116. In answering Paragraph 116 of the Complaint, Defendant denies any
12 wrongdoing and denies that Plaintiff is entitled to any of the relief requested by the
13 Complaint. Defendant further denies that there is any legitimate basis under Rule 23
14 of the Federal Rules of Civil Procedure to certify a class in this case, and therefore
15 denies the allegations of Paragraph 116 of the Complaint.
16         117. Defendant incorporates by reference Paragraphs 1 through 116 of this
17 Answer as if fully stated herein.
18         118. Denied.
19         119. Denied.
20         120. Denied.
21         121. In answering Paragraph 121 of the Complaint, Defendant denies any
22 wrongdoing and denies that Plaintiff is entitled to any of the relief requested by the
23 Complaint. Defendant further denies that there is any legitimate basis under Rule 23
24 of the Federal Rules of Civil Procedure to certify a class in this case, and therefore
25 denies the allegations of Paragraph 121 of the Complaint.
26         122. Defendant incorporates by reference Paragraphs 1 through 121 of this
27 Answer as if fully stated herein.
28         123. Denied.

     DAVIS v. PORTFOLIO RECOVERY ASSOCIATES, LLC (CASE NO. 1:19-cv-01145-LJO-JLT)
     DEFENDANT’S ANSWER TO COMPLAINT                                                        11
         Case 1:19-cv-01145-LJO-JLT Document 9 Filed 10/07/19 Page 13 of 16


 1         124. Denied.
 2         125. Denied.
 3         126. Denied.
 4         127. Denied.
 5         128. In answering Paragraph 128 of the Complaint, Defendant denies any
 6 wrongdoing and denies that Plaintiff is entitled to any of the relief requested by the
 7 Complaint. Defendant further denies that there is any legitimate basis under Rule 23
 8 of the Federal Rules of Civil Procedure to certify a class in this case, and therefore
 9 denies the allegations of Paragraph 128 of the Complaint.
10         129. Defendant incorporates by reference Paragraphs 1 through 128 of this
11 Answer as if fully stated herein.
12         130. Denied.
13         131. Denied.
14         132. Denied.
15         133. Denied.
16         134. In answering Paragraph 134 of the Complaint, Defendant denies any
17 wrongdoing and denies that Plaintiff is entitled to any of the relief requested by the
18 Complaint. Defendant further denies that there is any legitimate basis under Rule 23
19 of the Federal Rules of Civil Procedure to certify a class in this case, and therefore
20 denies the allegations of Paragraph 134 of the Complaint.
21         Except as expressly admitted above, Defendant denies each and every
22 allegation of the Complaint.
23
24                                AFFIRMATIVE DEFENSES
25         As and for separate affirmative defenses to the Complaint, Defendant alleges
26 as follows:
27 //
28 //


     DAVIS v. PORTFOLIO RECOVERY ASSOCIATES, LLC (CASE NO. 1:19-cv-01145-LJO-JLT)
     DEFENDANT’S ANSWER TO COMPLAINT                                                        12
         Case 1:19-cv-01145-LJO-JLT Document 9 Filed 10/07/19 Page 14 of 16


 1                            FIRST AFFIRMATIVE DEFENSE
 2                                  (Failure to State a Claim)
 3         The allegations of the Complaint fail to state a claim against Defendant upon
 4 which relief can be granted.
 5
 6                           SECOND AFFIRMATIVE DEFENSE
 7                                           (Standing)
 8         Plaintiff has not suffered any injury in fact as a result of Defendant’s alleged
 9 conduct and therefore lacks standing to assert the claims alleged in the Complaint.
10
11                            THIRD AFFIRMATIVE DEFENSE
12                                      (Bona Fide Error)
13         To the extent that any violation of law occurred, which Defendant expressly
14 denies, said violation was not intentional and resulted from a bona fide error
15 notwithstanding the maintenance by Defendant of procedures reasonably adapted to
16 avoid any such error.
17
18                           FOURTH AFFIRMATIVE DEFENSE
19                              (Statute of Limitations/Laches)
20         Some or all of the claims asserted against Defendant is barred in whole or in
21 part by the applicable statutes of limitations, including the one-year statute of
22 limitations for violations of the FDCPA and/or the equitable doctrine of laches.
23
24                            FIFTH AFFIRMATIVE DEFENSE
25                                     (No Wilful Conduct)
26         To the extent that a trier of fact or this Court determines that the conduct of the
27 Defendant violates the FDCPA, which the Defendant expressly denies, the
28 Defendant acted in good faith at all times in its dealings with Plaintiff and the


     DAVIS v. PORTFOLIO RECOVERY ASSOCIATES, LLC (CASE NO. 1:19-cv-01145-LJO-JLT)
     DEFENDANT’S ANSWER TO COMPLAINT                                                          13
         Case 1:19-cv-01145-LJO-JLT Document 9 Filed 10/07/19 Page 15 of 16


 1 members of the purported members of the class, and if any conduct by Defendant is
 2 found to be unlawful, such conduct was not willful or intentional and should not give
 3 rise to liability for any statutory damages under section 1692k of the FDCPA. See,
 4 e.g., Jerman v. Carlisle, et al., 2011 WL 1434679 (N.D. Ohio April 14, 2011).
 5
 6                            SIXTH AFFIRMATIVE DEFENSE
 7                                       (Unclean Hands)
 8         The allegations in the Complaint and relief requested are, on information and
 9 belief, barred in whole or in part by the doctrine of unclean hands.
10
11                          SEVENTH AFFIRMATIVE DEFENSE
12                                     (Supervening Cause)
13         The claims in the Complaint are barred, in whole or in part, to the extent that
14 any injury or loss sustained was caused by intervening or supervening events over
15 which Defendant had or has no control.
16
17                           EIGHTH AFFIRMATIVE DEFENSE
18                                         (Good Faith)
19         Defendant has, at all material times with respect to Plaintiff, acted in good
20 faith in an effort to comply fully with all relevant federal and state laws.
21
22                            NINTH AFFIRMATIVE DEFENSE
23                                         (Materiality)
24         To the extent that any of the communications by Defendant are deemed to be
25 false or misleading, which Defendant expressly denies, they were not materially false
26 or misleading and therefore are not actionable under the FDCPA.
27 //
28 //


     DAVIS v. PORTFOLIO RECOVERY ASSOCIATES, LLC (CASE NO. 1:19-cv-01145-LJO-JLT)
     DEFENDANT’S ANSWER TO COMPLAINT                                                         14
         Case 1:19-cv-01145-LJO-JLT Document 9 Filed 10/07/19 Page 16 of 16


 1                            TENTH AFFIRMATIVE DEFENSE
 2                                     (Failure to Mitigate)
 3         Plaintiff, although under a legal obligation to do so, has failed to take
 4 reasonable steps to mitigate any alleged damages that he may have and is therefore
 5 barred from recovering damages, if any, from Defendant.
 6
 7                         ELEVENTH AFFIRMATIVE DEFENSE
 8                                             (Setoff)
 9         To the extent that Plaintiff has suffered any damage as a result of any alleged
10 act or omission of Defendant, which Defendant denies, Defendant is, on information
11 and belief, entitled to a setoff in the amount Plaintiff owes on his unpaid account,
12 including any recoverable interest and attorneys’ fees.
13
14         WHEREFORE, Defendant requests judgment as follows:
15         1.     That Plaintiff take nothing by the Complaint, which should be dismissed
16                with prejudice.
17         2.     That Defendant recover from Plaintiff costs according to proof.
18         3.     That Defendant recover attorneys’ fees according to proof.
19         4.     That the Court orders such other further reasonable relief as the Court
20                may deem just and proper.
21
22 DATED: October 7, 2019                     SIMMONDS & NARITA LLP
                                              TOMIO B. NARITA
23                                            R. TRAVIS CAMPBELL
                                              LEANNE C. YU
24
25                                            By:    s/Leanne C. Yu
                                                     Leanne C. Yu
26                                                   Attorneys for Defendant
                                                     Portfolio Recovery Associates, LLC
27
28


     DAVIS v. PORTFOLIO RECOVERY ASSOCIATES, LLC (CASE NO. 1:19-cv-01145-LJO-JLT)
     DEFENDANT’S ANSWER TO COMPLAINT                                                         15
